Order, Supreme Court, New York County (Karla Moskowitz, J.), entered February 1, 2005, which granted plaintiffs motion for partial summary judgment on his second cause of action to enforce a promissory note, unanimously affirmed, with costs.
Plaintiff made a prima facie case for a right to payment by proof of the note and the debtor’s failure to make the payments called for therein (Boland v Indah Kiat Fin. [IV] Mauritius, 291 AD2d 342 [2002]). Defendant McGinn, Smith failed to rebut sufficiently plaintiff’s statement of material facts. McGinn, Smith’s counterclaims were not sufficiently interwoven with the note to be considered a setoff against plaintiffs claim (see Reed v Shoratlantic Dev. Co., 121 AD2d 525 [1986]).
We have considered McGinn, Smith’s remaining arguments and find them without merit. Concur—Buckley, P.J., Mazzarelli, Andrias, Sullivan and Sweeny, JJ.